DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 11 September 2019. Claims 1-20 are pending in the case. Claims 1, 12, and 20 are the independent claims. This action is non final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 12-13, 17, and 20 are being rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (US 2013/0238619 A1) in view of Komarov et al. (US 2013/0268533 A1).
Regarding claim 1, Hanaoka teaches a system for associating sets of data, the system comprising:
a memory device that stores a set of instructions; one or more processors configured to execute the set of instructions to cause the system to (see Hanaoka, Paragraph [0054], “The time-series data processing device includes a memory 105, a processor 106”):
receive a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113”);

However, Hanaoka does not explicitly teach:
receive a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart;

Komarov teaches:
receive a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Komarov, Paragraph [0069], “A user generates a graph search query by selecting graph search elements”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and see Komarov, Paragraph [0020]). In addition, both the references (Hanaoka and Komarov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Hanaoka, and Komarov further teaches:
analyze at least the user-selected portion of the first chart to determine a first set of features associated with the user-selected portion of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113, among all the time-series data of the search object range by referring to the feature quantity table 116”);
generate an index of a plurality of sub-charts, wherein generating the index comprises at least: determining a plurality of sub-charts based on at least a portion of a second chart; analyzing the respective sub-charts to determine respective second sets of features; and generating the index of at least the plurality of sub-charts and respective second sets of features (see Hanaoka, Paragraph [0070], “the feature quantity indicating the pattern of the time-series data, which is an index at the time of searching the time-series data, is calculated by using the input time-series data 112 and is stored in the feature quantity table 116 (feature quantity writing unit 601).”);
compare, using at least the index, the first set of features to one or more of the second sets of features associated with the respective sub-charts to determine an amount of similarity between each combination of the first set of features and the one or more of the second sets of features (see Hanaoka, Paragraphs [0070], [0095], “In the time-series data search program 111, when the search query 113 is given from the client PC 104, the feature quantity search unit 604 first uses the feature quantity table 116 to limit the section of the time-series data matching the search query 113 among the time-series data within the search object range… The detailed search method is not particularly limited, but a method of calculating the similarity using, for example, the Euclidian distance or the time-warping distance and setting the upper k case (k is a natural number) or the similarity within the threshold value may be considered.”); 
and in response to determining that the first set of features has a threshold amount of similarity to one of the second sets of features: output for display, as a response to the query, at least a representation of one of the sub-charts that is associated with the one of the second sets of features (see Hanaoka, Paragraphs [0070], [0101], “Next, the feature quantity search unit 604 acquires the limited time-series data to perform the detailed search using the time-series data (raw data) and output the final search result 114… An example of a result display screen of the search query is illustrated in FIG. 31. The sensor designated below and the time-series data in the section are displayed as a graph (3102) and a section by the calculation method 3 is displayed on the corresponding section at the upper part thereof (3101).”).

Regarding claim 2, Hanaoka in view of Komarov teaches all the elements of claim 1. Hanaoka, and Komarov further teaches:
determine a distance matrix associated with to the first chart, and wherein comparing the first set of features to one or more of the second sets of features comprises at least comparing the first set of features to the one or more of the second set of features using the distance matrix and a nearest neighbor search or a Euclidean distance (see Hanaoka, Paragraph [0095], “The detailed search method is … a method of calculating the similarity using, for example, the Euclidian distance” Also, see Komarov, Paragraph [0068], “the graph search query apparatus 120 compares theses matrices using a suitable metric or distance function”).

Regarding claim 3, Hanaoka in view of Komarov teaches all the elements of claim 1. Komarov further teaches:
wherein the distance matrix is used to determine a distance from the first set of features to the second set of features (see Komarov, Paragraph [0068], “the graph search query apparatus 120 compares theses matrices using a suitable metric or distance function”).

Regarding claim 4, Hanaoka in view of Komarov teaches all the elements of claim 2. Komarov further teaches:
wherein: the distance matrix is determined using a machine learning approach, the second sets of features are transformed, for use with the distance matrix, before receipt of the query, and the distance matrix is one of a plurality of different distance matrices corresponding to different charts (see Komarov, Paragraph [0068], “the graph search query apparatus 120 compares theses matrices using a suitable metric or distance function”).

Regarding claim 9, Hanaoka in view of Komarov teaches all the elements of claim 1. Hanaoka, and Komarov further teaches:
further in response to determining that the first set of features has the threshold amount of similarity to one of the second sets of features: display the query as a line chart; and display the one of the sub-charts as a line chart (see Hanaoka, Paragraphs [0101] “An example of a result display screen of the search query is illustrated in FIG. 31. The sensor designated below and the time-series data in the section are displayed as a graph (3102) and a section by the calculation method 3 is displayed on the corresponding section at the upper part thereof (3101).” Also, see Komarov, Paragraph [0069], “A user generates a graph search query by selecting graph search elements”).

Regarding claim 12, Hanaoka teaches a method comprising:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113”);

However, Hanaoka does not explicitly teach:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart;

Komarov teaches:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Komarov, Paragraph [0069], “A user generates a graph search query by selecting graph search elements”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) and arrived at a method that incorporates user selection. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of constructing or generating a graph query (see Komarov, Paragraph [0020]). In addition, both the references (Hanaoka and Komarov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Hanaoka, and Komarov further teaches:
analyzing at least the user-selected portion of the first chart to determine a first set of features associated with the user-selected portion of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113, among all the time-series data of the search object range by referring to the feature quantity table 116”);
generating an index of a plurality of sub-charts, wherein generating the index comprises at least: determining a plurality of sub-charts based on at least a portion of a second chart; analyzing the respective sub-charts to determine respective second sets of features; and generating the index of at least the plurality of sub-see Hanaoka, Paragraph [0070], “the feature quantity indicating the pattern of the time-series data, which is an index at the time of searching the time-series data, is calculated by using the input time-series data 112 and is stored in the feature quantity table 116 (feature quantity writing unit 601).”);
comparing, using at least the index, the first set of features to one or more of the second sets of features associated with the respective sub-charts to determine an amount of similarity between each combination of the first set of features and the one or more of the second sets of features (see Hanaoka, Paragraphs [0070], [0095], “In the time-series data search program 111, when the search query 113 is given from the client PC 104, the feature quantity search unit 604 first uses the feature quantity table 116 to limit the section of the time-series data matching the search query 113 among the time-series data within the search object range… The detailed search method is not particularly limited, but a method of calculating the similarity using, for example, the Euclidian distance or the time-warping distance and setting the upper k case (k is a natural number) or the similarity within the threshold value may be considered.”); 
and in response to determining that the first set of features has a threshold amount of similarity to one of the second sets of features: outputting for display, as a response to the query, at least a representation of one of the sub-charts that is associated with the one of the second sets of features (see Hanaoka, Paragraphs [0070], [0101], “Next, the feature quantity search unit 604 acquires the limited time-series data to perform the detailed search using the time-series data (raw data) and output the final search result 114… An example of a result display screen of the search query is illustrated in FIG. 31. The sensor designated below and the time-series data in the section are displayed as a graph (3102) and a section by the calculation method 3 is displayed on the corresponding section at the upper part thereof (3101).”).

Regarding claim 13, Hanaoka in view of Komarov teaches all the elements of claim 12. Hanaoka, and Komarov further teaches:
determining a distance matrix associated with to the first chart, and wherein comparing the first set of features to one or more of the second sets of features comprises at least comparing the first set of features to the one or more of the second set of features using the distance matrix and a nearest neighbor search or a Euclidean distance (see Hanaoka, Paragraph [0095], “The detailed search method is … a method of calculating the similarity using, for example, the Euclidian distance” Also, see Komarov, Paragraph [0068], “the graph search query apparatus 120 compares theses matrices using a suitable metric or distance function”).

Regarding claim 17, Hanaoka in view of Komarov teaches all the elements of claim 12. Hanaoka, and Komarov further teaches:
further in response to determining that the first set of features has the threshold amount of similarity to one of the second sets of features: displaying the query as a line chart; and displaying the one of the sub-charts as a line chart (see Hanaoka, Paragraphs [0101] “An example of a result display screen of the search query is illustrated in FIG. 31. The sensor designated below and the time-series data in the section are displayed as a graph (3102) and a section by the calculation method 3 is displayed on the corresponding section at the upper part thereof (3101).” Also, see Komarov, Paragraph [0069], “A user generates a graph search query by selecting graph search elements”).

Regarding claim 20, Hanaoka teaches a non-transitory computer-readable medium storing a set of instructions that are executable by one or more processors to cause the one or more processors to perform a method, the method comprising:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113”);

However, Hanaoka does not explicitly teach:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart;

Komarov teaches:
receiving a query comprising at least a user-selected portion of a first chart along at least a first axis of the first chart (see Komarov, Paragraph [0069], “A user generates a graph search query by selecting graph search elements”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) and arrived at a machine that incorporates user selection. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of constructing or generating a graph query (see Komarov, Paragraph [0020]). In addition, both the references (Hanaoka and Komarov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Hanaoka, and Komarov further teaches:
analyzing at least the user-selected portion of the first chart to determine a first set of features associated with the user-selected portion of the first chart (see Hanaoka, Paragraph [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113, among all the time-series data of the search object range by referring to the feature quantity table 116”);
generating an index of a plurality of sub-charts, wherein generating the index comprises at least: determining a plurality of sub-charts based on at least a portion of a second chart; analyzing the respective sub-charts to determine respective second sets of features; and generating the index of at least the plurality of sub-charts and respective second sets of features (see Hanaoka, Paragraph [0070], “the feature quantity indicating the pattern of the time-series data, which is an index at the time of searching the time-series data, is calculated by using the input time-series data 112 and is stored in the feature quantity table 116 (feature quantity writing unit 601).”);
comparing, using at least the index, the first set of features to one or more of the second sets of features associated with the respective sub-charts to determine an amount of similarity between each combination of the first set of features and the one or more of the second sets of features (see Hanaoka, Paragraphs [0070], [0095], “In the time-series data search program 111, when the search query 113 is given from the client PC 104, the feature quantity search unit 604 first uses the feature quantity table 116 to limit the section of the time-series data matching the search query 113 among the time-series data within the search object range… The detailed search method is not particularly limited, but a method of calculating the similarity using, for example, the Euclidian distance or the time-warping distance and setting the upper k case (k is a natural number) or the similarity within the threshold value may be considered.”); 
and in response to determining that the first set of features has a threshold amount of similarity to one of the second sets of features: outputting for display, as a response to the query, at least a representation of one of the sub-charts that is associated with the one of the second sets of features (see Hanaoka, Paragraphs [0070], [0101], “Next, the feature quantity search unit 604 acquires the limited time-series data to perform the detailed search using the time-series data (raw data) and output the final search result 114… An example of a result display screen of the search query is illustrated in FIG. 31. The sensor designated below and the time-series data in the section are displayed as a graph (3102) and a section by the calculation method 3 is displayed on the corresponding section at the upper part thereof (3101).”).

Claims 5-8, 10, 14-16, and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka in view of Komarov, further in view of Muro et al. (US 2016/0371363 A1).

wherein each sub-chart of the plurality of sub-charts comprises a portion of the second chart included in another sub-chart of the plurality of sub-charts (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”). 

Muro teaches:
wherein each sub-chart of the plurality of sub-charts comprises a portion of the second chart included in another sub-chart of the plurality of sub-charts (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a system that comprises overlapping data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 6, Hanaoka in view of Komarov, further in view of Muro teaches all the elements of claim 5. Hanaoka further teaches:
wherein the respective second sets of features associated with the respective sub-charts comprise at least one of: one or more values that correspond to an average value of a signal associated with the respective sub-charts, one or more slopes associated with the respective sub-charts, one or more min-max differences associated with the respective sub-charts, or ranges of data included in the see Hanaoka, Paragraph [0062], “One example of the feature quantity is an integrated feature quantity and is a maximum value, a minimum value, and an average value of the section.”).

Regarding claim 7, Hanaoka in view of Komarov teaches all the elements of claim 1. However, the combination of Hanaoka, and Komarov do not explicitly teach:
wherein at least some of the sub-charts overlap with adjacent sub-charts of the second chart.

Muro teaches:
wherein at least some of the sub-charts overlap with adjacent sub-charts of the second chart (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a system that comprises overlapping data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 8, Hanaoka in view of Komarov, further in view of Muro teaches all the elements of claim 7. Muro further teaches:
wherein each sub-chart represents a portion of a signal (see Hanaoka, Paragraphs [0052], [0069], “The time-series data search program 111 is configured of a feature quantity search unit 604 that specifies a section likely to match the input search query 113, among all the time-series data of the search object range by referring to the feature quantity table 116”).

Regarding claim 10, Hanaoka in view of Komarov teaches all the elements of claim 1. However, the combination of Hanaoka, and Komarov do not explicitly teach:
at least the user-selected portion of the first chart and at least the portion of the second chart, wherein analyzing at least the user-selected portion of the first chart comprises analyzing the normalized user-selected portion of the first chart, and wherein determining the plurality of sub-charts comprises determining the plurality of sub-charts based on the normalized portion of the second chart.

Muro teaches:
normalize at least the user-selected portion of the first chart and at least the portion of the second chart, wherein analyzing at least the user-selected portion of the first chart comprises analyzing the normalized user-selected portion of the first chart, and wherein determining the plurality of sub-charts comprises determining the plurality of sub-charts based on the normalized portion of the second chart (see Muro, Paragraph [0151], “Here, p and q are normalized histograms to be compared, and m is the number of bins.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a system that comprises normalizing data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.


wherein each sub-chart of the plurality of sub-charts comprises a portion of the second chart included in another sub-chart of the plurality of sub-charts (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”). 

Muro teaches:
wherein each sub-chart of the plurality of sub-charts comprises a portion of the second chart included in another sub-chart of the plurality of sub-charts (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a method that comprises overlapping data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 15, Hanaoka in view of Komarov, further in view of Muro teaches all the elements of claim 14. Hanaoka further teaches:
wherein the respective second sets of features associated with the respective sub-charts comprise at least one of: one or more values that correspond to an average value of a signal associated with the respective sub-charts, one or more slopes associated with the respective sub-charts, one or more min-max differences associated with the respective sub-charts, or ranges of data included in the see Hanaoka, Paragraph [0062], “One example of the feature quantity is an integrated feature quantity and is a maximum value, a minimum value, and an average value of the section.”).

Regarding claim 16, Hanaoka in view of Komarov teaches all the elements of claim 12. However, the combination of Hanaoka, and Komarov do not explicitly teach:
wherein at least some of the sub-charts overlap with adjacent sub-charts of the second chart.

Muro teaches:
wherein at least some of the sub-charts overlap with adjacent sub-charts of the second chart (see Muro, Paragraph [0114], “there may be an overlap in ranges indicated by the intervals in the interval data 111.”).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a method that comprises overlapping data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 18, Hanaoka in view of Komarov teaches all the elements of claim 12. However, the combination of Hanaoka, and Komarov do not explicitly teach:
normalizing at least the user-selected portion of the first chart and at least the portion of the second chart, wherein analyzing at least the user-selected portion of the first chart comprises analyzing the normalized user-selected portion of the first chart, and wherein determining the plurality of sub-charts comprises 

Muro teaches:
normalizing at least the user-selected portion of the first chart and at least the portion of the second chart, wherein analyzing at least the user-selected portion of the first chart comprises analyzing the normalized user-selected portion of the first chart, and wherein determining the plurality of sub-charts comprises determining the plurality of sub-charts based on the normalized portion of the second chart (see Muro, Paragraph [0151], “Here, p and q are normalized histograms to be compared, and m is the number of bins.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata), further in view of Muro (teaching time series data management and system) and arrived at a method that comprises normalizing data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of detecting anomalies (see Muro, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, and Muro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Claims 11, and 19 are being rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka in view of Komarov in view of Muro in view of Pereira et al. (US 2010/0306193 A1), further in view of Nishizawa et al. (US 2006/0277230 A1).
Regarding claim 11, Hanaoka in view of Komarov, further in view of Muro teaches all the elements of claim 10. However, the combination of Hanaoka, Komarov, and Muro do not explicitly teach:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts 

Pereira teaches:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Pereira, Paragraph [0137], “A sliding window refers to a fixed time window with respect to the current time.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) in view of Muro (teaching time series data management and system), further in view of Pereira (teaching multi-media content identification using multi-level content signature correlation and fast similarity search) and arrived at a system that comprises a sliding window. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of sophistication, flexibility, and performance in the supporting algorithms and hardware (see Pereira, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, Muro, and Pereira) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

However, the combination of Hanaoka, Komarov, Muro, and Pereira do not explicitly teach:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Pereira, Paragraph [0137], “A sliding window refers to a fixed time window with respect to the current time.”).  

Nishizawa teaches:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Nishizawa, Paragraph [0008], “stream data processing cannot be executed if the available memory is insufficient for the size of sliding window designated by the query”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) in view of Muro (teaching time series data management and system) in view of Pereira see Nishizawa, Paragraph [0007]). In addition, the references (Hanaoka, Komarov, Muro, Pereira, and Nishizawa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 19, Hanaoka in view of Komarov, further in view of Muro teaches all the elements of claim 18. However, the combination of Hanaoka, Komarov, and Muro do not explicitly teach:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart.

Pereira teaches:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Pereira, Paragraph [0137], “A sliding window refers to a fixed time window with respect to the current time.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) in view of Muro (teaching time series data management and system), further in view of Pereira (teaching multi-media content identification using multi-level content signature correlation and fast similarity search) and arrived at a method that comprises a sliding window. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of sophistication, flexibility, and performance in the supporting algorithms and hardware (see Pereira, Paragraph [0006]). In addition, the references (Hanaoka, Komarov, Muro, and Pereira) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

However, the combination of Hanaoka, Komarov, Muro, and Pereira do not explicitly teach:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Pereira, Paragraph [0137], “A sliding window refers to a fixed time window with respect to the current time.”).  

Nishizawa teaches:
wherein: the plurality of sub-charts are determined from at least the portion of the second chart using a sliding window, each of the plurality of sub-charts corresponds to a different portion of the normalized portion of the second chart within the sliding window as the sliding window is moved within the normalized portion of the second chart, each sub-chart overlaps with an adjacent sub-chart of the second chart, and a size of the sliding window is determined based on at least one of: a storage space of the system, a processing power of the system, network resources of the system, or a type of data represented by the second chart (see Nishizawa, Paragraph [0008], “stream data processing cannot be executed if the available memory is insufficient for the size of sliding window designated by the query”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hanaoka (teaching a data processing system, and data processing device) in view of Komarov (teaching graph-based search queries web content metadata) in view of Muro (teaching time series data management and system) in view of Pereira (teaching multi-media content identification using multi-level content signature correlation and fast similarity search), further in view of Nishizawa (teaching query processing method for stream data processing systems) and arrived at a method that comprises sliding windows. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently processing stream data (see Nishizawa, Paragraph [0007]). In addition, the references (Hanaoka, Komarov, Muro, Pereira, and Nishizawa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161        



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161